internal_revenue_service number release date index number ------------------------------- -------------------------- ------------------------------------------------------------ -- ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-119813-17 date date legend v ------------------------------------------------ w ---------------------------------------- x -------------------------------------------------------------- y ------------------------------------ z date --------------------------- date ----------------------- date ------------------------ ------------------------- dear ---------------- this letter responds to x’s date request for a ruling permitting an extension of time to revoke an election under sec_501 of the internal_revenue_code code facts according to the information provided by x each of x formerly known as y v and w is a charitable_organization with the purpose to promote health and each is recognized as exempt from federal_income_tax under sec_501 and as a public charity under sec_509 v and w are separate corporations with overlapping directors sec_501 of the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise stated plr-119813-17 v conducts direct operations in some states and has several tax-exempt operating subsidiaries in other states following ongoing discussions between v and y on date v formally affiliated with y in order to effectuate the affiliation z an organization of which v is the sole member became the sole member of y y changed its name to x shortly thereafter prior to its affiliation with y v retained a professional services firm to perform due diligence on the operations and financial state of y despite this process the issue of y revoking its election under sec_501 by date so that it would not be in effect for the taxable_year beginning date was not raised or pursued as such when y officially affiliated with v on date v and its affiliated organizations were not aware of any known or foreseeable tax impact of y's existing h election despite acting in good_faith within a few weeks following v's affiliation with y on date it was discovered that a sec_501 lobbying_expenditure test election lobbying election had been made many years ago by y and that the forms for y have been filed referencing the sec_501 election further it was discovered that y's sec_501 election was still in effect given the amount of the lobbying_expenses made by v and its affiliates and the potential risk to x in being viewed as affiliated with v w and the other affiliates for purposes of applying the lobbying tests and limitations x immediately consulted with its tax advisors to assist in its preparation for a request for discretionary relief with the internal_revenue_service irs under sec_301 x has yet to file a form_990 return that covers a period on or after date x’s ruling_request includes the representations and affidavits required under sec_301_9100-3 ruling requested x requests a ruling that having acted reasonably and in good_faith x shall be granted discretionary relief under sec_301_9100-3 of the procedure and administration regulations and is hereby granted an extension of time of days from the letter_ruling date to file a revocation of its sec_501 lobbying election to be effective for all tax years beginning after date law sec_501 exempts from federal_income_tax an organization organized and operated exclusively for charitable purposes no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in sec_501 sec_501 sets out an alternative to the no substantial part limitation on expenditures made for the purposes of influencing_legislation based on expenditures_for lobbying during the taxable_year plr-119813-17 sec_501 provides that sec_501 shall apply to certain organizations that elect in such manner and at such time as the secretary may prescribe to have the provisions of sec_501 apply sec_501 provides that an organization's sec_501 election is effective for all taxable years that end after the date the election is made and begin before the date the election is revoked by the organization under regulations prescribed by the secretary sec_1_501_h_-2 provides that a sec_501 election is made by filing a completed form_5768 with the appropriate internal_revenue_service center and remains in effect for each succeeding taxable_year for which the organization is an eligible_organization and which begins before a notice of revocation is filed under sec_1_501_h_-2 sec_1_501_h_-2 provides that an organization may voluntarily revoke a sec_501 lobbying election by filing form_5768 sec_4911 provides that when two or more organizations are affiliated and at least one has made a sec_501 election the determination as to whether excess_lobbying_expenditures have been made and the expenditure limits of sec_501 have been exceeded shall be made as though the affiliated organizations are one organization sec_4911 provides that if an affiliated_group has excess_lobbying_expenditures each such organization as to which an election under sec_501 is effective for such year shall be treated as an organization which has excess_lobbying_expenditures in an amount which equals such organization's proportionate share of such group's excess_lobbying_expenditures sec_4911 defines two organizations as members of an affiliated_group if the governing instrument of one organization requires it to be bound by the decisions of another on legislative issues or if the governing board_of one organization includes persons who are either specifically designated representatives or members of the governing board officers or paid executive staff of another organization and who by aggregating their votes have sufficient power to cause or prevent action on legislative issues by the first organization sec_301_9100-1 provides that the regulations under sec_301_9100-1 -2 and -3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election the regulations under sec_301_9100-1 and -2 also provide an automatic_extension of time to make certain statutory elections sec_301_9100-2 provides automatic extensions of time for plr-119813-17 making regulatory and statutory elections when the deadline for making the election is the due_date of the return or the due_date of the return including extensions sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin and a statutory election as an election whose due_date is prescribed by statute sec_301_9100-1 provides that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and -3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 allows a request for an extension of time to file a regulatory election to be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides generally that the taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy related penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii chooses not to make the election being fully informed of the required election and related consequences or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that makes the election advantageous to a taxpayer the irs will not ordinarily grant relief sec_301_9100-3 provides that the interests of the government are prejudiced when i granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made similarly if the tax plr-119813-17 consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if there may be a resulting decrease in the aggregate tax_liability for all affected taxpayers ii the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief the government's interests are ordinarily prejudiced in such case sec_301_9100-3 provides that the taxpayer or the individual who acts on behalf of the taxpayer with respect to tax matters must submit a detailed affidavit describing the events that led to the failure to make a valid regulatory election and to the discovery of the failure when the taxpayer relied on a qualified_tax professional for advice the taxpayer's affidavit must describe the engagement and responsibilities of the professional as well as the extent to which the taxpayer relied on the professional the affidavit must be accompanied by a dated declaration signed by the taxpayer which states under penalties of perjury i declare that i have examined this request including accompanying documents and to the best of my knowledge and belief the request contains all the relevant facts relating to the request and such facts are true correct and complete the individual who signs for an entity must have personal knowledge of the facts and circumstances at issue sec_301_9100-3 provides that the taxpayer must submit detailed affidavits from the individuals having knowledge or information about the events that led to the failure to make a valid regulatory election and to the discovery of the failure these individuals must include the taxpayer's return preparer any individual including an employee of the taxpayer who made a substantial contribution to the preparation of the return and any accountant or attorney knowledgeable in tax matters who advised the taxpayer with regard to the election an affidavit must describe the engagement and responsibilities of the individual as well as the advice that the individual provided to the taxpayer each affidavit must include the name current address and taxpayer_identification_number of the individual and be accompanied by a dated declaration signed by the individual which states under penalties of perjury i declare that i have examined this request including accompanying documents and to the best of my knowledge and belief the request contains all the relevant facts relating to the request and such facts are true correct and complete sec_301_9100-3 provides that the request for relief must also contain the following information - i the taxpayer must state whether the taxpayer's return s for the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made is being examined by a district_director or is being considered by an appeals plr-119813-17 office or a federal court the taxpayer must notify the irs office considering the request for relief if the irs starts an examination of any such return while the taxpayer's request for relief is pending ii the taxpayer must state when the applicable return form or statement used to make the election was required to be filed and when it was actually filed iii the taxpayer must submit a copy of any documents that refer to the election iv when requested the taxpayer must submit a copy of the taxpayer's return for any taxable_year for which the taxpayer requests an extension of time to make the election and any return affected by the election and v when applicable the taxpayer must submit a copy of the returns of other taxpayers affected by the election revrul_83_74 1983_1_cb_112 granted relief under sec_1 to a homeowner's association seeking to revoke its sec_528 election reasoning that the situation of a taxpayer seeking relief to revoke an election is analogous to one where a taxpayer is seeking relief to make an election sec_5 of revproc_2017_1 2017_1_irb_1 provides that a sec_301 request must include an affidavit and declaration from the taxpayer and other parties having knowledge or information about the events that led to the failure to make a valid regulatory election and to the discovery of the failure see sec_301_9100-3 and e in addition a sec_301 request must include the information required by sec_301_9100-3 analysis a taxpayer may seek relief under sec_301_9100-1 through -3 for an extension of time to file a regulatory election a taxpayer seeking relief to revoke an election is in a position analogous to one seeking relief to make an election as discussed in revrul_83_74 and thus the provisions of sec_301_9100-1 through -3 apply to the same extent we have determined that the sec_501 election at issue is a regulatory election subject_to relief under sec_301_9100-3 for a late election or revocation of election while sec_501 appears to prescribe the due_date for the election and revocation sec_501 expressly provides that sec_501 applies to an organization which has elected in such manner and at such time as the secretary may prescribe to have the provisions of sec_501 apply and sec_501 similarly plr-119813-17 provides that a sec_501 election is effective for taxable years which begin before the date the election is revoked under regulations prescribed by the secretary thus we consider the regulations rather than the statute to prescribe the due_date for a sec_501 election or revocation furthermore based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied including reasonable action good_faith and lack of prejudice to the interests of the government as a result x is granted an extension of time of days from the date of this letter to file a form_5768 with the appropriate service_center to revoke it sec_501 election effective date a copy of this letter should be attached to the form_5768 a copy is enclosed for that purpose ruling based solely on the facts and representations submitted by x we rule that having acted reasonably and in good_faith x shall be granted discretionary relief under sec_301_9100-3 of the procedure and administration regulations and is hereby granted an extension of time of days from the letter_ruling date to file a revocation of its sec_501 lobbying election to be effective for all tax years beginning after date the ruling contained in this letter is based upon information and representations submitted by or on behalf of x and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination this letter does not address the applicability of the code or regulations to the facts submitted other than with respect to the sections specifically described the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 no ruling is granted as to whether x qualifies as an organization described in sec_501 and or sec_509 or except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income referenced in this letter_ruling additionally this letter is directed only to x sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of x’s authorized representatives plr-119813-17 if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely david l marshall assistant branch chief exempt_organizations branch tax exempt government entities
